Exhibit 10.1 Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2. The confidential portions of this exhibit have been omitted and are marked accordingly. The confidential portions will be filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. AMENDMENT TO ADVERTISING AGREEMENT THIS IS AN AMENDMENT (the “Amendment”), dated as of March 26, 2015, to that certain Advertising Agreement (the “Agreement”) dated as of December 23, 2014, by and between and Beanstock Media, Inc. (“Beanstock”), and MeetMe, Inc. (“MeetMe”). Beanstock and MeetMe wish to amend the Agreement on the terms and conditions set forth herein. Therefore, in consideration of the mutual agreements set forth herein and intending to be legally bound, the parties hereto agree as follows: 1. Capitalized Terms . Capitalized terms used herein without definition shall have the meanings ascribed to them in the Agreement. 2. Pricing
